In an action to declare that plaintiff is the owner of certain real property and that defendant’s claim and deed thereto are invalid, defendant appeals: (1) from a judgment of the Supreme Court, Nassau County, entered January 26, 1959, after a nonjury trial, in favor of plaintiff; and (2) from an order, dated January 28, 1959, denying defendant’s motion for a new trial and other relief. Judgment and order affirmed, with one bill of costs. No opinion. Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur. [16 Misc 2d 872.]